Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 13(c) April 21, 2008 American Stock Transfer & Trust Company 59 Maiden Lane New York NY 10038 Att: President Re: Eaton Vance Closed-End Funds Dear Sirs: Please be advised that, pursuant to Trustee action taken on April 21, 2008, your firm was appointed transfer and dividend disbursement agent for the closed-end funds listed on the Schedule attached effective June 6, 2008. Accordingly, pursuant to Section 10(e) of the Transfer Agency and Services Agreement dated February 5, 2007 by and between American Stock Transfer & Trust Company and each of the various Eaton Vance Funds listed on Exhibit 1 thereto (the Agreement), you are hereby notified that each of the Eaton Vance funds listed on the attached Schedule has been added as a party to the Agreement and that Exhibit 1 to the Agreement is hereby restated in its entirety as attached effective June 6, 2008. Each of the Funds listed on Exhibit 1, severally and not jointly By: /s/ Barbara E. Campbell Barbara E. Campbell Treasurer Accepted and Acknowledged: American Stock Transfer & Trust Company By: _/s/ Michael Karfunkel Authorized Officer SCHEDULE OF EATON VANCE FUNDS TO BE ADDED TO AGREEMENT DATED FEBRUARY 5, 2007 FUND TICKER SYMBOL EXCHANGE EATON VANCE CALIFORNIA MUNICIPAL INCOME TRUST CEV AMEX EATON VANCE CREDIT OPPORTUNITIES FUND EOE NYSE EATON VANCE ENHANCED EQUITY INCOME FUND EOI NYSE EATON VANCE ENHANCED EQUITY INCOME FUND II EOS NYSE EATON VANCE FLOATING RATE INCOME TRUST EFT NYSE EATON VANCE FLORIDA PLUS MUNICIPAL INCOME TRUST FEV AMEX EATON VANCE INSURED CALIFORNIA MUNICIPAL BOND FUND EVM AMEX EATON VANCE INSURED CALIFORNIA MUNICIPAL BOND FUND II EIA AMEX EATON VANCE INSURED FLORIDA PLUS MUNICIPAL BOND FUND EIF AMEX EATON VANCE INSURED MASSACHUSETTS MUNICIPAL BOND FUND MAB AMEX EATON VANCE INSURED MICHIGAN MUNICIPAL BOND FUND MIW AMEX EATON VANCE INSURED MUNICIPAL BOND FUND EIM AMEX EATON VANCE INSURED MUNICIPAL BOND FUND II EIV AMEX EATON VANCE INSURED NEW JERSEY MUNICIPAL BOND FUND EMJ AMEX EATON VANCE INSURED NEW YORK MUNICIPAL BOND FUND ENX AMEX EATON VANCE INSURED NEW YORK MUNICIPAL BOND FUND II NYH AMEX EATON VANCE INSURED OHIO MUNICIPAL BOND FUND EIO AMEX EATON VANCE INSURED PENNSYLVANIA MUNICIPAL BOND FUND EIP AMEX EATON VANCE LIMITED DURATION INCOME FUND EVV AMEX EATON VANCE MASSACHUSETTS MUNICIPAL INCOME TRUST MMV AMEX EATON VANCE MICHIGAN MUNICIPAL INCOME TRUST EMI AMEX EATON VANCE MUNICIPAL INCOME TRUST EVN NYSE EATON VANCE NEW JERSEY MUNICIPAL INCOME TRUST EVJ AMEX EATON VANCE NEW YORK MUNICIPAL INCOME TRUST EVY AMEX EATON VANCE OHIO MUNICIPAL INCOME TRUST EVO AMEX EATON VANCE PENNSYLVANIA MUNICIPAL INCOME TRUST EVP AMEX EATON VANCE SENIOR FLOATING RATE TRUST EFR NYSE EATON VANCE SENIOR INCOME TRUST EVF NYSE EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND EVG NYSE EATON VANCE TAX-ADVANTAGED DIVIDEND INCOME FUND EVT NYSE EATON VANCE TAX-ADVANTAGED GLOBAL DIVIDEND INCOME FUND ETG NYSE EATON VANCE TAX-ADVANTAGED GLOBAL DIVIDEND OPPORTUNITIES FUND ETO NYSE EATON VANCE TAX-MANAGED BUY-WRITE INCOME FUND ETB NYSE EATON VANCE TAX-MANAGED BUY-WRITE OPPORTUNITIES FUND ETV NYSE EATON VANCE TAX-MANAGED DIVERSIFIED EQUITY INCOME FUND ETY NYSE EATON VANCE TAX-MANAGED GLOBAL BUY-WRITE OPPORTUNITIES FUND ETW NYSE EXHIBIT 1 LIST OF FUNDS FUND EATON VANCE RISK-MANAGED DIVERSIFIED EQUITY INCOME FUND EATON VANCE TAX-MANAGED GLOBAL DIVERSIFIED EQUITY INCOME FUND EATON VANCE CALIFORNIA MUNICIPAL INCOME TRUST EATON VANCE CREDIT OPPORTUNITIES FUND EATON VANCE ENHANCED EQUITY INCOME FUND EATON VANCE ENHANCED EQUITY INCOME FUND II EATON VANCE FLOATING RATE INCOME FUND EATON VANCE FLORIDA PLUS MUNICIPAL INCOME TRUST EATON VANCE INSURED CALIFORNIA MUNICIPAL BOND FUND EATON VANCE INSURED CALIFORNIA MUNICIPAL BOND FUND II EATON VANCE INSURED FLORIDA PLUS MUNICIPAL BOND FUND EATON VANCE INSURED MASSACHUSETTS MUNICIPAL BOND FUND EATON VANCE INSURED MICHIGAN MUNICIPAL BOND FUND EATON VANCE INSURED MUNICIPAL BOND FUND EATON VANCE INSURED MUNICIPAL BOND FUND II EATON VANCE INSURED NEW JERSEY MUNICIPAL BOND FUND EATON VANCE INSURED NEW YORK MUNICIPAL BOND FUND EATON VANCE INSURED NEW YORK MUNICIPAL BOND FUND II EATON VANCE INSURED OHIO MUNICIPAL BOND FUND EATON VANCE INSURED PENNSYLVANIA MUNICIPAL BOND FUND EATON VANCE LIMITED DURATION INCOME FUND EATON VANCE MASSACHUSETTS MUNICIPAL INCOME TRUST EATON VANCE MICHIGAN MUNICIPAL INCOME TRUST EATON VANCE MUNICIPAL INCOME TRUST EATON VANCE NEW JERSEY MUNICIPAL INCOME TRUST EATON VANCE NEW YORK MUNICIPAL INCOME TRUST EATON VANCE OHIO MUNICIPAL INCOME TRUST EATON VANCE PENNSYLVANIA MUNICIPAL INCOME TRUST EATON VANCE SENIOR FLOATING RATE TRUST EATON VANCE SENIOR INCOME TRUST EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND EATON VANCE TAX-ADVANTAGED DIVIDEND INCOME FUND EATON VANCE TAX-ADVANTAGED GLOBAL DIVIDEND INCOME FUND EATON VANCE TAX-ADVANTAGED GLOBAL DIVIDEND OPPORTUNITIES FUND EATON VANCE TAX-MANAGED BUY-WRITE INCOME FUND EATON VANCE TAX-MANAGED BUY-WRITE OPPORTUNITIES FUND EATON VANCE TAX-MANAGED DIVERSIFIED EQUITY INCOME FUND EATON VANCE TAX-MANAGED GLOBAL BUY-WRITE OPPORTUNITIES FUND Dated: June 6, 2008
